Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 1 of 17 PageID #: 135



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
WILLIAM BENSON,

                        Plaintiff,
                                               MEMORANDUM & ORDER
            -against-                          20-CV-0853(JS)(ST)

RUTTURA & SONS CONSTRUCTION CO. INC.,
OUR RENTAL CORP., and THOMAS RUTTURA,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Ariel Yigal Graff, Esq.
                    Filosa Graff LLP
                    111 John Street, Suite 2510
                    New York, New York 10038

For Defendants:         Jeffrey Camhi, Esq.
                        Mercedes Colwin, Esq.
                        Christopher John Yee Coyne, Esq.
                        Gordon Rees Scully Mansukhani, LLP
                        1 Battery Park Plaza, 28th Floor
                        New York, New York 10004

SEYBERT, District Judge:

            Plaintiff William Benson (“Plaintiff”) commenced this

action against Defendants Ruttura & Sons Construction Co., Inc.

(“Ruttura Construction”), Our Rental Corp., and Thomas Ruttura

(“Defendant    Ruttura”)    (collectively,     “Defendants”),      asserting

claims for unlawful interference with Plaintiff’s rights under the

Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et seq.;

employment discrimination in violation of the New York State Human

Rights Law (“NYSHRL”), New York Executive Law §§ 290 et seq.; and

to recover damages and penalties under New York Labor Law (“NYLL”).


                                      1
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 2 of 17 PageID #: 136



Before    the    Court    is    Defendants’     partial    motion   to   dismiss

Plaintiff’s      claims   for    age   and    disability   discrimination     and

retaliation under the NYSHRL.            (Mot., ECF No. 13; Defs. Br., ECF

No. 13-1; Reply, ECF No. 18.)           Plaintiff opposes the motion.        (Pl.

Opp., ECF No. 16.)        For the reasons set forth below, Defendants’

Motion is GRANTED.

                                   BACKGROUND 1

I.     Factual History

            Plaintiff William Benson, who was sixty years old at the

time he initiated this action, is a former construction foreman at

Defendant Ruttura Construction, a commercial concrete excavation

company based in Suffolk County, New York.            (Compl., ECF No. 1, ¶¶

9-10, 16-18.)       Plaintiff worked at Ruttura Construction as a

foreman    for    approximately        twenty-five   years.     (Id.     ¶   18.)

Defendant Our Rental Corp. is a construction equipment leasing

company that issued Plaintiff a portion of his pay, although he

was not involved in the leasing business.             (Id. ¶¶ 11, 19.)       Both

Ruttura Construction and Our Rental Corp. are commonly owned and

operated as a single, integrated enterprise by Defendant Ruttura

and members of his family.         (Id. ¶¶ 12, 14-15.)

            Sometime in the spring of 2019, Plaintiff underwent a

Laminectomy, a spine operation, which required him to take approved




1   The following facts are drawn from the Complaint.
                                          2
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 3 of 17 PageID #: 137



medical leave from approximately March 26 through July 26, 2019.

(Id. ¶ 22.)    Plaintiff states that the period of leave enabled him

“to fully recover” and resume his former duties as foreman “without

restrictions or impairment.”        (Id. ¶ 23.)    However, approximately

one week after Plaintiff returned, he alleges that Defendants cut

his hourly rate of pay by approximately fifty percent. (Id. ¶ 24.)

According     to    Plaintiff,   “no    other   construction    foremen    or

employees of Defendants were subject to a comparable pay cut at or

around that time.”       (Id. ¶ 25.)

            Plaintiff alleges he “repeatedly sought to speak with

Mr. Ruttura” about his pay cut, but that each time he was rebuffed.

(Id. ¶ 26.)        So, Plaintiff “continued performing his duties with

his accustomed skill and diligence” until September 25, 2019, when

he approached Defendant Ruttura’s payroll clerk to ask why he had

not received compensation for certain training sessions he was

required to attend.        (Id. ¶¶ 27-28.)      He was provided no “clear

answer or explanation,” and two days later Defendants terminated

Plaintiff without explanation.         (Id. ¶¶ 29-30.)   Plaintiff alleges

that Defendants’ “business was strong and expanding,” and that

Defendant Ruttura had plans to hire more construction foremen.

(Id. ¶ 31.)        Plaintiff further alleges that he “excelled” at his

position and never received any complaints about his performance,

conduct, or suitability for his position.          (Id. ¶¶ 18, 21.)



                                       3
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 4 of 17 PageID #: 138



II.   Procedural History

              Plaintiff initiated this action on February 17, 2020

alleging eight causes of action: (1) interference with Plaintiff’s

rights   in    violation    of   the   FMLA;   (2) age   and/or   disability

discrimination under the NYSHRL; (3) failure to engage in an

interactive accommodation process in violation of the NYSHRL;

(4) retaliation      in    violation   of    the   NYSHRL;   (5) aiding   and

abetting violations of the NYSHRL as against Defendant Ruttura;

(6) unpaid minimum and overtime wages in violation of the NYLL;

(7) failure to furnish wage statements in violation of the NYLL

§ 195(3); and (8) retaliation in violation of the NYLL § 215.

Contemporaneous with the filing of this action, Plaintiff filed a

charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”), alleging violations of the Americans with

Disabilities Act (“ADA”), as amended, 42 U.S.C. §§ 12101 et seq.,

and the Age Discrimination in Employment Act of 1967 (“ADEA”), as

amended, 29 U.S.C. §§ 621 et seq.          To date, the EEOC has not issued

Plaintiff a notice of right to sue.

                                  DISCUSSION

I.    12(b)(6) Legal Standard

              In deciding a Rule 12(b)(6) motion to dismiss, the Court

applies a “plausibility standard,” which is guided by “[t]wo

working principles.”       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)); accord

                                       4
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 5 of 17 PageID #: 139



Harris v. Mills, 572 F.3d 66, 71–72 (2d Cir. 2009).                                     First,

although the Court must accept all allegations as true, this

“tenet”      is        “inapplicable             to     legal     conclusions”;          thus,

“[t]hreadbare      recitals          of    the    elements      of   a   cause     of   action

supported by mere conclusory statements, do not suffice.”                               Iqbal,

556 U.S. at 678; accord Harris, 572 F.3d at 72.                                 Second, only

complaints that state a “plausible claim for relief” can survive

a Rule 12(b)(6) motion to dismiss.                            Iqbal, 556 U.S. at 679.

Determining whether a complaint does so is “a context-specific

task that requires the reviewing court to draw on its judicial

experience and common sense.”                Id.; accord Harris, 572 F.3d at 72.

II.   Analysis of Plaintiff’s NYSHRL Claims

      A.    Age Discrimination

            The NYSHRL provides that “[i]t shall be an unlawful

discriminatory         practice       [f]or       an     employer”       to    discharge   an

individual        or        “discriminate             against    such         individual    in

compensation or in terms, conditions or privileges of employment”

on the basis of age.           N.Y. Exec. Law § 296(1)(a).                    “Claims of age-

based discrimination under the NYSHRL are analyzed under the same

standard as discrimination claims brought under the ADEA,” i.e.,

the McDonnell Douglas burden shifting analysis.                           Powell v. Delta

Airlines,    145       F.    Supp.    3d    189,       198    (E.D.N.Y.       2015)   (quoting

Abrahamson v. Bd. of Educ. of Wappingers Falls Cent. Sch. Dist.,

374 F.3d 66, 71 n.2 (2d Cir.2004)).                          Thus, to establish a prima

                                                  5
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 6 of 17 PageID #: 140



facie case of age discrimination under the NYSHRL, as under the

ADEA, the plaintiff must demonstrate: “(1) that she was within the

protected age group, (2) that she was qualified for the position,

(3) that she experienced adverse employment action, and (4) that

such   action    occurred   under   circumstances     giving    rise   to   an

inference of discrimination.”         Id. at 199 (quoting Gorzynski v.

JetBlue Airways Corp., 596 F.3d 93, 106 (2d Cir. 2010)).               At the

pleadings stage, the plaintiff need not establish every element of

the McDonnell Douglas prima facie case.         Littlejohn v. City of New

York, 795 F.3d 297, 311 (2d Cir. 2015); Vega v. Hempstead Union

Free Sch. Dist., 801 F.3d 72, 84 (2d Cir. 2015).                Rather, the

plaintiff must allege facts that give “plausible support to the

reduced requirements” of the prima facie case.               Id.   In other

words, the plaintiff must plead facts sufficient to give “plausible

support” to his “minimal” burden, which is governed by the statute

under which he brings his claims.         Powell, 145 F. Supp. 3d at 196-

97 (citing Vega, 801 F.3d at 84).

            Here, the parties dispute whether Plaintiff has alleged

facts that give plausible support to a minimal inference of age-

based discrimination.       (Defs. Br. at 4-8; Pl. Opp. at 7-8.)            “As

there is no direct evidence of discrimination, the Court looks to

whether    the   allegations    support     a   ‘plausible     inference    of

discrimination.’”     Thomson v. Odyssey House, No. 14-CV-3857, 2015

WL 5561209, at *14 (E.D.N.Y. Sept. 21, 2015) (quoting Vega, 801

                                      6
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 7 of 17 PageID #: 141



F.3d   at   87).   “An   inference     of       discrimination   can   arise    from

circumstances including, but not limited to, ‘the employer’s . .

. invidious comments about others in the employee’s protected

group; or the more favorable treatment of employees not in the

protected    group;      or    the   sequence      of   events   leading   to    the

plaintiff’s discharge.’” Littlejohn, 795 F.3d at 312 (quoting

Leibowitz v. Cornell Univ., 584 F.3d 487, 502 (2d Cir. 2009)).

Further, the Second Circuit has instructed courts making the

plausibility determination to be “mindful of the elusive nature of

intentional discrimination,” which often requires plaintiffs to

“rely on bits and pieces of information to support an inference of

discrimination, i.e., a mosaic of intentional discrimination.”

Vega, 801 F.3d at 86-87.

            Examining the Complaint, the Court notes that it does

not    contain     allegations       that       Defendants   made   invidious    or

disparaging comments reflecting animus toward Plaintiff’s age, as

is often the case.            See Anyachebelu v. Brooklyn Hosp. Ctr., No.

16-CV-3159, 2017 WL 9511073, at *13 (E.D.N.Y. Sept. 22, 2017)

(collecting cases); see also Lebowitz v. N.Y.C. Dep’t of Educ.,

407 F. Supp. 3d 158, 173 (E.D.N.Y. 2017)(in denying motion to

dismiss finding plaintiffs “ma[d]e a number of statements that

plausibly allege[d] that age was the but-for cause behind” the

adverse employment action suffered); Brown v. Montefiore Med.

Ctr., No. 15-CV-0724, 2017 WL 11512629, at *9 (S.D.N.Y. Mar. 21,

                                            7
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 8 of 17 PageID #: 142



2017)(finding plaintiff alleged “multiple disparaging remarks” by

supervisor      regarding      plaintiff’s     protected    status    and   that,

considered    in    context,      those   allegations      were   sufficient    to

support a plausible inference of discrimination).                   Nor does the

Complaint contain allegations that Defendants treated similarly

situated younger employees more favorably than Plaintiff, another

circumstance often giving rise to an inference of discrimination.

Compare Mulvaney v. City of Rochester, No. 18-CV-6367, 2019 WL

2250014, at *4 (W.D.N.Y. May 22, 2019), and Prisco v. Air Indus.

Grp., No. 15-CV-7340, 2017 WL 9485663, at *8 (E.D.N.Y. Sept. 1,

2017),   report         and   recommendation     adopted,    2017    WL   4417665

(E.D.N.Y. Sept. 30, 2017), with Epstein v. County of Suffolk, No.

14-CV-0937, 2016 WL 4257349, at *4 (E.D.N.Y. Aug. 11, 2016); and

Pustilnik v. Battery Park City Auth., No. 18-CV-9446, 2019 WL

6498711, at *5 (S.D.N.Y. Dec. 3, 2019).              Therefore, if the Court

is to find an inference of discrimination here, it must be based

on the sequence of events leading to Plaintiff’s termination.

            Yet the sequence of events alleged here does not support

an inference of age-based discrimination.               Plaintiff’s theory is

that   (1) he      is    sixty   years    old,   (2) Defendants      halved    his

compensation and terminated him two months after his return from

FMLA leave, (3) therefore, Defendants took those actions because

of his age.     But Plaintiff does not allege facts that would allow

this Court to “connect the dots” between Defendants’ actions and

                                          8
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 9 of 17 PageID #: 143



Plaintiff’s age.        Henry v. N.Y.C. Health & Hosp. Corp., 18 F. Supp.

3d 396, 410 (S.D.N.Y. 2014) (quoting Acosta v. City of New York,

No. 11-CV-0856, 2012 WL 1506954, at *4 (S.D.N.Y. 2012)).                       Indeed,

other courts in this Circuit that have based their finding of an

inference of discriminatory intent on the sequence of events

leading to the adverse employment action also identified instances

of invidious comments or other evidence of disparate treatment of

similarly situated individuals outside the plaintiff’s protected

class to support their conclusion.                See Hausdorf v. N.Y.C. Dep’t

of Educ., No. 17-CV-2115, 2018 WL 1871945, at *8 (S.D.N.Y. Jan.

25, 2018) (“This sequence of events,” together with comments from

plaintiff’s    employer      about    plaintiff’s         retirement     and     other

actions that were designed to force plaintiff into retirement,

“supplied at least minimal support for the proposition that the

employer was motivated by discriminatory intent.”), report and

recommendation adopted, 2018 WL 895657 (S.D.N.Y. Feb. 14, 2018);

Famighette    v.   Rose,    No.    17-CV-2553,       2018      WL   2048371,    at   *4

(E.D.N.Y.    May   2,    2018)    (“This       sequence   of   events   leading      to

plaintiff’s discharge,” as well as plaintiff’s replacement, after

fourteen years of service with “distinction and commendation,” by

a younger, less qualified and experienced individual, suggested

“an inference of age discrimination.”); Powell v. Delta Airlines,

145 F. Supp. 3d 189, 200-01 (E.D.N.Y. 2015).



                                           9
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 10 of 17 PageID #: 144



               In fact, Powell, on which Plaintiff relies heavily (Pl.

Opp. at 5-7) is instructive as to why Plaintiff’s Complaint cannot

make out an inference of age discrimination.                       In Powell, the

plaintiff, a fifty-three-year-old man, informed his employer that

he did not intend to accept a retirement incentive package and

retire when he turned fifty-five.             Powell, 145 F. Supp. at 193.

The   plaintiff     alleged   that,   for    the     following      two-and-a-half

years, the defendant “created a series of unfounded reports of

alleged deficiencies in [the p]laintiff’s performance,” withheld,

without justification, the yearly salary increase he was due, and,

finally, terminated him after he failed to properly perform an

assignment outside the typical scope of his duties and for which

he received no training.          Id. at 193-95, 200.             The Powell court

found this sequence of events was sufficient to give rise to a

plausible inference of age-based discrimination. Id. at 200. Such

fact-specific       allegations    are      lacking       here,     making    Powell

distinguishable and Plaintiff’s reliance upon it misplaced.

               Rather, the Court finds the facts here are more aligned

with those present in Ochei and Zucker, where the courts were faced

with “barebones allegations” and “naked assertions” that “some

protected demographic factor motivated an employment decision,

without    a    fact-specific   allegation      of    a    causal    link    between

defendant’s conduct and the plaintiff’s membership in a protected

class.”    Ochei v. Mary Manning Walsh Nursing Home Co., No. 10-CV-

                                      10
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 11 of 17 PageID #: 145



2548, 2011 WL 744738, at *3 (S.D.N.Y. Mar. 1, 2011); Zucker v.

Five Towns Coll., 09-CV-4884, 2010 WL 3310698, at *2 (E.D.N.Y.

Aug. 18, 2010). As this Court explained in Zucker, “without actual

facts suggesting discriminatory animus, age discrimination is just

one ‘possibility’ for [the defendant’s] actions.”                      Zucker, 2010 WL

3310698, at *2 (emphasis in original) (quoting Iqbal, 556 U.S. at

678).        “Given   that     employment       decisions     involve     ‘subjective

individualized        assessments’”         that        may      be    unrelated   to

discrimination,         id.,   and   in     the    interest       of    “protect[ing]

employers from precisely this sort of untenable situation,” Ochei,

2011    WL    744738,    at    *3,   this       Court    finds    that    Plaintiff’s

allegations here are simply too conclusory to withstand a motion

to dismiss.      See Deleon v. Teamsters Local 802, LLC, 20-CV-0024,

slip op. at 24 (E.D.N.Y. Mar. 29, 2021) (holding plaintiff’s

complaint      failed     to     “assert        nonconclusory         factual   matter

sufficient to nudge [plaintiff’s discrimination] claims across the

line from conceivable to plausible”).                   While Defendants’ conduct

“may run afoul of . . . [other] federal labor laws,” like the FMLA,

see Dressler v. City Sch. Dist. of N.Y.C., No. 15-CV-3696, 2016 WL

4367967, at 4 (S.D.N.Y. Aug. 15, 2016), as alleged, it is not

within the ambit of the NYSHRL.

       Accordingly, Plaintiff’s age discrimination claim under the

NYSHRL is dismissed without prejudice.                  Should Plaintiff wish to

pursue this claim, he is directed to file an amended complaint

                                           11
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 12 of 17 PageID #: 146



that sets forth facts sufficient to support a plausible inference

of age-based discrimination.

      B.     Disability Discrimination

             To survive Defendants’ motion to dismiss his NYSHRL

disability discrimination claims, Plaintiff “must allege facts to

show that [his] employer took adverse action against [him], and

that the action was taken because of [his] disability or perceived

disability.     Lebowitz v. N.Y.C. Dep’t of Educ., 407 F. Supp. 3d

158, 175 (E.D.N.Y. 2017) (citing Thomson, 2015 WL 5561209, at *16,

*18 (articulating pleading standard under ADA and applying same to

NYSHRL claims)). In his Complaint, Plaintiff advances two theories

of disability discrimination: (1) Defendants discriminated against

Plaintiff by halving his salary and terminating him based on their

perception that he was disabled; and (2) Defendants acted in an

unlawful discriminatory manner without engaging in an interactive

process to determine the true state of his health. 2           (Pl. Opp. at

8-11.)     Both theories fail, because the Complaint is devoid of any

facts that would support the inference that Defendants perceived

Plaintiff as disabled.




2 Although in his Complaint, Plaintiff asserts his claim for
“failure to engage in an interactive process” as an independent
cause of action, his Opposition recasts this argument as “a theory
of disability discrimination under the NYSHRL . . . .” (Pl. Opp.
at 10.) Thus, the Court considers it together with Plaintiff’s
perceived disability claim.
                                      12
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 13 of 17 PageID #: 147



            First, Plaintiff has failed to present any allegations

that would give rise to the inference that Defendants took adverse

action against him because of his alleged perceived disability.

See Thomson, 2015 WL 5561209, at *16.                   Rather, the Complaint

alleges the opposite:        Plaintiff “fully recover[ed]” during his

absence and resumed his duties upon return from FMLA leave “without

any restrictions or impairment.”           (Compl. ¶ 23.)           The fact that

Defendants returned Plaintiff to his position upon return from

FMLA leave undercuts his claim that Defendants perceived him as

disabled and discriminated against him based on that perception.

See Glidden v. County of Monroe, 950 F. Supp. 73, 77 n.4 (W.D.N.Y.

1997) (“[T]he fact that [the defendant] hired plaintiff for a full-

time [licensed practical nurse] position with full knowledge of

plaintiff's previous ‘nervous breakdown’ undercuts plaintiff[’]s

claim of discrimination and suggests that [defendant] does not

discriminate       against     individuals         with       previous      mental

impairments.”); Prisco, 2017 WL 9485663, at *11, (reasoning that

“if Defendants were aware of [Plaintiff’s] disability” then “it is

certainly less likely that he would have been retained and, as

Plaintiff    argues,    relied    upon     to    play   a     key   role   in   the

organization     moving    forward”).           Thus,   the    facts     here   are

distinguishable from those in Powell v. Metro One Loss Prevention

Services Group, upon which Plaintiff relies, where the plaintiff

alleged that the defendant placed him on leave, refused to accept

                                      13
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 14 of 17 PageID #: 148



several notes from the plaintiff’s doctor that he could return to

work    without    restrictions,     refused    to   take   calls   from   the

plaintiff’s doctor, and finally terminated the plaintiff before he

was allowed to return from leave.          Metro One, No. 12-CV-4221, 2013

WL 3956377, at *10-11 (S.D.N.Y. July 26, 2013).             While these facts

enabled the Metro One court to infer the defendant’s employment

actions were because of the plaintiff’s perceived disability,

Plaintiff’s Complaint fails to support such an inference.                  Cf.

Marquez v. Starrett City Assocs., 406 F. Supp. 3d 197, 207–08

(E.D.N.Y.      2017)   (collecting    cases    where   factual    allegations

enabled the court to draw an inference of discrimination, such as

where    the    plaintiff’s    supervisors     “made   comments     regarding

Plaintiff’s disability” or “changed Plaintiff’s responsibilities”

to require tasks outside his or her scope of responsibilities).

            Second, Plaintiff cannot make out a claim based on

Defendants’ alleged failure to engage in an “interactive process,”

because Plaintiff does not allege that he attempted to initiate

that interactive process or otherwise requested an accommodation.

Thomson, 2015 WL 5561209, at *19.          Nor does Plaintiff allege that

his “disability was obvious or otherwise known to” Defendants,

such that it was incumbent on Defendants to initiate the process,

id.; to the contrary, upon return from FMLA leave Plaintiff “was

able to resume his duties . . . without any restrictions or

impairment.”      (Compl. ¶ 23.)     Last, the Court finds this outcome

                                      14
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 15 of 17 PageID #: 149



is consistent with the body of law under the ADA, cited by

Defendants (Reply at 7), that holds “regarded as” disabled claims,

similar to “perceived disability” claims brought under the NYSHRL,

are not actionable on a failure-to-accommodate theory.                   See, e.g.,

Morris v. Town of Islip, No. 12-CV-2984, 2014 WL 4700227, at *8

(E.D.N.Y. Sept. 22, 2014) (Bianco, J.).

            Accordingly, Defendant’s motion to dismiss Plaintiff’s

disability discrimination claim under the NYSHRL is GRANTED, and

Plaintiff’s     claim     is   dismissed       without      prejudice.      Should

Plaintiff wish to pursue this claim, he is directed to file an

amended complaint that sets forth facts sufficient to support a

plausible inference of disability discrimination.

      C.    Retaliation

            To establish a prima facie case of retaliation under the

NYSHRL, “an employee must show (1) participation in a protected

activity    known    to    the   defendant;       (2) an      employment     action

disadvantaging the plaintiff; and (3) a causal connection between

the   protected     activity     and    the    adverse      employment     action.”

Sotomayor v. City of New York, 862 F. Supp. 2d 226, 261 (E.D.N.Y.

2012)   (quoting    Feingold     v.    New    York,   366    F.3d   138,   156   (2d

Cir.2004)), aff’d, 713 F.3d 163 (2d Cir. 2013).

            Here, Plaintiff has failed to show that he engaged in

any “protected activity.”         According to the Complaint, Plaintiff

alleges Defendants retaliated against him “for exercising his

                                        15
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 16 of 17 PageID #: 150



protected right to take a reasonable, authorized and medically

necessary leave of absence from work,” i.e., for taking FMLA leave.

(Compl. ¶ 55.)      But taking FMLA leave is not a protected activity

under the NYSHRL.        Sotomayor, 862 F. Supp. 2d at 262 (finding

taking FMLA leave is not a “protected activity” under the NYSHRL,

among   other     statutes   and   citing,    inter   alia,    N.Y.   Exec.   Law

§ 296(7)).      To avoid this pleading deficiency, Plaintiff attempts

to reframe his retaliation claim by arguing in his Opposition that

this claim is premised on Defendants terminating him after he

“repeatedly     rais[ed]     his   objections    to   the    reduction   of   his

salary.”    (Pl. Opp. at 11.)         However, it is well established that

“Plaintiff cannot amend [his] pleadings through [his] briefs.”

Tappin v. Metropolitan Suburban Bus Auth., No. 12-CV-2016, 2014 WL

1330649, at *5 (E.D.N.Y. Mar. 31, 2014) (Seybert, J.).

            Accordingly, Defendant’s motion to dismiss Plaintiff’s

retaliation claim under the NYSHRL is GRANTED, and Plaintiff’s

claim is dismissed without prejudice.

      D.    Aiding and Abetting

            The    NYSHRL    allows    for   individual     liability    where   a

defendant aided and abetted the unlawful discriminatory acts of

others.    See N.Y. Exec. Law § 296(6).          However, the predicate to

imposing individual aider and abettor liability under § 296(6) is

the finding of impermissible discrimination.                Jain v. McGraw-Hill

Cos., 827 F. Supp. 2d at 272, 277.                Because the Court finds

                                        16
Case 2:20-cv-00853-JS-ST Document 25 Filed 03/31/21 Page 17 of 17 PageID #: 151



Plaintiff has failed to allege facts supporting an inference of

discrimination, he cannot sustain an aiding and abetting claim

against Defendant Ruttura.          Accordingly, Defendant’s motion to

dismiss Plaintiff’s aiding and abetting claim under the NYSHRL is

GRANTED, and Plaintiff’s claim is dismissed without prejudice.

                                 CONCLUSION

            For   the   foregoing     reasons,    Defendants’     Motion   is

GRANTED, and Plaintiff’s claims under the NYSHRL for age and

disability discrimination, retaliation, and aiding and abetting

are dismissed without prejudice to refiling, consistent with this

Order.

                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT   ______
                                           Joanna Seybert, U.S.D.J.

Dated: March 31 , 2021
       Central Islip, New York




                                      17
